DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over An (http://dm.snu.ac.kr/static/docs/TR/SNUDM-TR-2015-03.pdf) in view of Park (https://www.semanticscholar.org, Corpus ID: 39849063, 2015), and further in view of Oono (U.S. PG-PUB NO. 2017/0161635 A1).
Regarding claim 1, An discloses  a  method for processing medical image data (abstract; page 1, paragraph 1; page 11, MNIST dataset) , comprising: inputting medical image data to a variational autoencoder configured to reduce a dimensionality of the medical image data to a latent space having one or more latent variables with latent variable values as an encoder (Figure 1, variable z; page 2, paragraph 3: “reduces dimensions”), such that the latent variable values corresponding to an image with no tissue of a target tissue type fit within one or more clusters (page 4, paragraph 3:”data with normal instance”; page 11, paragraph 3: “only normal method”; Algorithm 3, 4), the variational autoencoder having been trained with the Algorithm 3, 4; Section 4.3.2; FIG. 4); determining a probability that the latent variable values corresponding to the medical image data fit within the one or more clusters of the latent variable values of training image data for the variational autoencoder, the probability determined from the latent variable values for the medical image output by the encoder relative to the clusters of the latent variable values of the training image data for the variational autoencoder; and determining that a tissue of the target tissue type is present in response to a determination that the medical image data have less than a threshold probability of fitting within any of the one or more clusters based on the latent variable values.
An is silent to teach that the variational autoencoder having been trained with the encoder and a decoder configured to regenerate images from the training values of the latent variables output by the encoder; the latent variable values corresponding to an image with no tissue of a target tissue type fit within one or more clusters; 
In the same field of endeavor, Park teaches inputting medical image data to a variational autoencoder (Park: Figure 1(c); page 3, 3.1 OASIS Dataset ); the variational autoencoder having been trained with the encoder and a decoder configured to regenerate images from the training values of the latent variables output by the encoder (Park: page 3 section 3 experiments; FIGS. 2-3) ; the latent variable values corresponding to an image with no tissue of a target tissue type fit within one or more clusters (Park: Figure 3);
Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to combine the teaching of An 
An in view of Park is silent to teach that determining a probability that the latent variable values corresponding to the medical image data fit within the one or more clusters of the latent variable values of training image data for the variational autoencoder, the probability determined from the latent variable values for the medical image output by the encoder relative to the clusters of the latent variable values of the training image data for the variational autoencoder; and determining that a tissue of the target tissue type is present in response to a determination that the medical image data have less than a threshold probability of fitting within any of the one or more clusters based on the latent variable values.
However, Oono is an analogous art pertinent to the problem to be solved in this application disclose a method using variational autoencode to build a generative machine learning systems for drug design (Oono: Abstract; [0034]). Oono further discloses determining a probability that the latent variable values corresponding to fingerprint data fit within the one or more clusters of the latent variable values of training fingerprint data for the variational autoencoder (Oono: [0041] “converting fingerprint data into a latent random variable which a latent representation may be sampled”, “modeled by a probability distribution”; FIG. 5A; [0133] “performing clustering of related latent representations”), the probability determined from the latent variable values for the fingerprint output by the encoder relative to the clusters of the latent variable values of the training fingerprint data for the variational autoencoder (Oono: [0041]-[0042]: “modeled by a probability distribution”; FIG. 6; FIG. 9; [0132]-[0135]); Oono: FIG. 9 classifier “drug/not drug”; [0126]: “resulting distributions of latent representations may be compared and a determination of similarity or identity may be made”; [0182] [0194]-[0195])
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of An in view of Park with the teaching of Oono by using the probability determined from the latent variable values for the medical image output by the encoder relative to the clusters of the latent variable values of the training image data for the variational autoencoder in order to improve the performance and robustness of medical image outlier detection and reduce the requirements for feature election and training data annotation.
-Regarding claim 2, An in view of Park is silent to teach that wherein determining the probability includes performing an outlier detection process.
However, Oono is an analogous art pertinent to the problem to be solved in this application and further discloses wherein determining the probability includes performing an outlier detection process (Oono: FIG. 9).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of An in view of Park with the teaching of Oono by determining the probability includes performing an outlier detection process in order to improve the performance and robustness of outlier detection and reduce the requirements for feature election and training data annotation.
An: Algorithm 3; page 11, 4.1: “model is trained only with normal data”).
-Regarding claim 8, the modification further discloses wherein the training includes deep unsupervised learning (An: page 3 paragraph 3 “trained by unsupervised learning”).
-Regarding claim 9, An in view of Park is silent to teach clustering the training image data into the one or more clusters in the latent variables based on values of an input parameter; and determining a probability that a subject having a subject input parameter value also has a latent variable value that fits within one of the one or more clusters corresponding to the subject input parameter value.
However, Oono is an analogous art pertinent to the problem to be solved in this application and further discloses clustering the training image data into the one or more clusters in the latent variables based on values of an input parameter; and determining a probability that a subject having a subject input parameter value also has a latent variable value that fits within one of the one or more clusters corresponding to the subject input parameter value (Oono: [0041]-[0042]: “modeled by a probability distribution”; FIG. 6; FIG. 9; [0132]-[0135] “performing clustering of related latent representations”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of An in view of Park with the teaching of Oono by clustering the training image data into the one or .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over An (. http://dm.snu.ac.kr/static/docs/TR/SNUDM-TR-2015-03.pdf ) in view of Park (https://www.semanticscholar.org, Corpus ID: 39849063, 2015), and further in view of Oono (U.S. PG-PUB NO. 2017/0161635 A1), and in view of Ruzgine (Geodesy and Cartography, 2005, Vol XXXI, No 3, pp. 83-87).
-Regarding claim 3, An in view of Park and further in view of Oono discloses the method of claim 2.
,An in view of Park and further in view of Oono is silent teach wherein the outlier detection process includes a random sampling consensus method.
	However, Ruzgine is an analogous art pertinent to the problem to be solved in this application and further disclose wherein the outlier detection process includes a random sampling consensus method (Ruzgine: abstract). 
	Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the teaching of An in view of Park and further in view of Oono with the teaching of Ruzgine by combining random sampling consensus method in order to improve outlier detection performance for medical image analysis.
4 is rejected under 35 U.S.C. 103 as being unpatentable over An ( http://dm.snu.ac.kr/static/docs/TR/SNUDM-TR-2015-03.pdf ) in view of Park (https://www.semanticscholar.org, Corpus ID: 39849063, 2015),  and further in view of Oono (U.S. PG-PUB NO. 2017/0161635 A1), and in view of Bhuyan (IEEE Communications Surveys & Tutorials, Vol. 16. 1, First Quarter 2014 pp. 303-336).
-Regarding claim 4, An in view of Park and further in view of Oono discloses the method of claim 2.
An in view of Park and further in view of Oono is silent teach wherein the outlier detection process includes a random forest method.
However, Bhuyan is an analogous art pertinent to the problem to be solved in this application and further disclose wherein the outlier detection process includes a random forest method (Bhuyan: Table XIV). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the teaching of An in view of Park and further in view of Oono with the teaching of Bhuyan by combining random forest method in order to improve outlier detection performance for medical image analysis. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over An (http://dm.snu.ac.kr/static/docs/TR/SNUDM-TR-2015-03.pdf ) in view of Park (https://www.semanticscholar.org, Corpus ID: 39849063, 2015), and further in view of Oono (U.S. PG-PUB NO. 2017/0161635 A1), and in view of Kriegel (The 2010 SIAM International Conference on Data Mining).
Regarding claim 5, An in view of Park and further in view of Oono discloses the method of claim 2.
An in view of Park and further in view of Oono is silent teach wherein the outlier detection process includes performing a statistical test.
However, Kriegel is an analogous art pertinent to the problem to be solved in this application and further disclose wherein the outlier detection process includes performing a statistical test (Kriegel: page 17). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the teaching of An in view of Park and further in view of Oono and the teaching of in Kriegel by combining statistical test method in order to improve outlier detection performance for medical image analysis. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over An (http://dm.snu.ac.kr/static/docs/TR/SNUDM-TR-2015-03.pdf) in view of Park (https://www.semanticscholar.org, Corpus ID: 39849063, 2015), and further in view of Oono (U.S. PG-PUB NO. 2017/0161635 A1), and in view of Bhuyan (IEEE Communications Surveys & Tutorials, Vol. 16. 1, First Quarter 2014 pp. 303-336).
-Regarding claim 6, An in view of Park further in view of Oono discloses the method of claim 2.
An in view of Park further in view of Oono is silent to teach wherein the outlier detection process includes a classification method.
Bhuyan: Table I). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the teaching of An in view of Park and further in view of Oono and the teaching of Bhuyan by combining classification method in order to improve outlier detection performance for medical image analysis.
Claims 20-21 and Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Kaditz (U.S. PG-PUB NO. 2017/007148 A1) in view of An (http://dm.snu.ac.kr/static/docs/TR/SNUDM-TR-2015-03.pdf), and further in view of Park (https://www.semanticscholar.org, Corpus ID: 39849063, 2015), and in view of Oono (U.S. PG-PUB NO. 2017/0161635 A1).
-Regarding claim 20, Kaditz discloses a medical image system (Kaditz: FIG. 1, FIG. 8), comprising: a non-transitory, machine readable storage medium storing program instructions and medical image data; and a programmed processor coupled to the storage medium and configured by the program instructions (Kaditz: FIG. 1: computer system 114: training engine 128, processor 118; FIG. 8: 810) for input of medical image data to a variational autoencoder configured to reduce a dimensionality of the medical image data to a latent space having one or more latent variables with latent variable values as an encoder, such that the latent variable values corresponding to an image with no tissue of a target type fit within one or more clusters of the values of the latent variables, the variational autoencoder having been trained with the encoder 
Kaditz is silent to teach input of medical image data to a variational autoencoder configured to reduce a dimensionality of the medical image data to a latent space having one or more latent variables with latent variable values as an encoder, such that the latent variable values corresponding to an image with no tissue of a target type fit within one or more clusters of the values of the latent variables, the variational autoencoder having been trained with the encoder and a decoder configured to regenerate images from the training values of the latent variables output by the encoder; detection of whether the latent variable values corresponding to the medical image data fit within the one or more clusters; and determining that a tissue abnormality is present in response to a determination that the medical image data have less than a threshold probability of fitting within any of the one or more clusters. 
In the same field of endeavor, An teaches input of image data to a variational autoencoder configured to reduce a dimensionality of the image data to a latent space having one or more latent variables with latent variable values as an encoder (An: Figure 1, variable z; page 2, paragraph 3: “reduces dimensions”), such that the latent variable values corresponding to an image with no tissue of a target type fit within one or more clusters of the values of the latent variables (An: page 4, paragraph 3:”data with normal instance”; page 11, paragraph 3: “only normal method”); the variational autoencoder having been trained with the encoder and a decoder configured to regenerate images from the training values of the latent variables output by the encoder (Algorithm 3, 4; Section 4.3.2; FIG. 4);
Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to combine the teaching of Kaditz and the teaching of An in order to apply variational autoencoder based outlier detection technique to build a high performance MRI scan system.
Kaditz in view of An is silent to teach that the variational autoencoder having been trained with the encoder and a decoder configured to regenerate images from the training values of the latent variables output by the encoder; the latent variable values corresponding to an image with no tissue of a target tissue type fit within one or more clusters; 
In the same field of endeavor, Park teaches input of medical image data to a variational autoencoder (Park: Figure 1(c); page 3, 3.1 OASIS Dataset ); the variational autoencoder having been trained with the encoder and a decoder configured to regenerate images from the training values of the latent variables output by the encoder (Park: page 3 section 3 experiments; FIGS. 2-3) ; the latent variable values corresponding to an image with no tissue of a target tissue type fit within one or more clusters (Park: Figure 3);

Kaditz in view of An and further in view of Park is silent to teach that detection of whether the latent variable values corresponding to the medical image data fit within the one or more clusters of latent variable values of training image data for the variational autoencoder, the fit determined from the latent variable values for the medical image output by the encoder relative to the clusters of the latent variable values of the training image data for the variational autoencoder ; and determination that a tissue abnormality is present in response to a determination that the medical image data have less than a threshold probability of fitting within any of the one or more clusters.
However, Oono is an analogous art pertinent to the problem to be solved in this application disclose a method using variational autoencode to build a generative machine learning systems for drug design (Oono: Abstract; [0034]). Oono further discloses detection of whether the latent variable values corresponding to fingerprint data fit within the one or more clusters of the latent variable values of training fingerprint data for the variational autoencoder (Oono: [0041] “converting fingerprint data into a latent random variable which a latent representation may be sampled”, “modeled by a probability distribution”; FIG. 5A; [0133] “performing clustering of related latent representations”), the fit determined from the latent variable values for the fingerprint output by the encoder relative to the clusters of the latent variable values of the training fingerprint data for the variational autoencoder (Oono: [0041]-[0042]: modeled by a probability distribution”; FIG. 6; FIG. 9; [0132]-[0135]); and determination that a tissue abnormality is present in response to a determination that the fingerprint data have less than a threshold probability of fitting within any of the one or more clusters (Oono: FIG. 9 classifier “drug/not drug”; [0126]: “resulting distributions of latent representations may be compared and a determination of similarity or identity may be made”; [0182] [0194]-[0195])
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Kaditz in view of An and further in view of Park with the teaching of Oono by using the probability determined from the latent variable values for the medical image output by the encoder relative to the clusters of the latent variable values of the training image data for the variational autoencoder in order to improve the performance and robustness of medical image outlier detection and reduce the requirements for feature election and training data annotation.
-Regarding claim 21 the modification further discloses wherein the detection includes performance of an outlier detection (Kaditz: Figure 6: 624; [0188], [0220]-[0223]).
-Regarding claim 23, the modification further discloses wherein the medical image data comprises magnetic resonance (MR) data (Kaditz: abstract), and the system further comprises an MR scanner coupled to the processor and the storage medium, the MR scanner configured to acquire MR signals for reconstructing the MR image data (Kaditz: Figure 1; [0099]).
Kaditz: Figure 1; Figure 6: 624; [0099)).
Kaditz is silent to teach to reconstruct the MR image data. However, the claimed limitation is well known in the art evidence by An.
In the same field of endeavor, An teaches to reconstruct the image data with variational autoencoder (An: abstract; Figure 2).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to combine the teaching of Kaditz and the teaching of An in order to apply variational autoencoder based outlier detection technique to reconstruct MR image data and build a high performance MRI scan system.
-Regarding claim 25, Kadiz in view of An and further in view of Park, in view of Oono discloses the method of claim 20.
Kadiz in view of An is silent teach display of a plot of a set of latent variable values corresponding to a set of training images, where the training images have no tissue of the target type, the plot further including the latent variable values corresponding to the medical image data.
However, Park is an analogous art pertinent to the problem to be solved in this application and further disclose displaying a plot of a set of latent variable values corresponding to a set of training images, where the training images have no tissue of Park: Figure 2; Figure 3). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to combine the teaching of Kadiz in view of An and the teaching of Park by using display of a plot of a set of latent variable values method in order to provide visualization of MRI scan system.
-Regarding claim 26, Kadiz in view of An and further in view of Park, in view of Oono discloses the method of claim 20.
Kadiz in view of An is silent to teach wherein the processor is configured to cause the latent variable values corresponding to the medical image data to be displayed differently from the set of latent variable values corresponding to a set of training images.
However, Park is an analogous art pertinent to the problem to be solved in this application and further disclose wherein the processor is configured to cause the latent variable values corresponding to the medical image data to be displayed differently from the set of latent variable values corresponding to a set of training images (Park: Figure 2; Figure 3). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to combine the teaching of Kadiz in view of An and further in view of Park by combining plot displaying method in order to provide visualization of MRI scan system.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kaditz ( U.S. PG-PUB NO. 2017/007148 A1) in view of  An .
-Regarding claim 22, Kadiz in view of An and further in view of Park, in view of Oono discloses the method of claim 21.
Kadiz in view of An and further in view of Park, in view of Oono is silent to teach wherein the outlier detection includes a random sampling consensus.
However, Ruzgine is an analogous art pertinent to the problem to be solved in this application and further disclose wherein the outlier detection includes a random sampling consensus (Ruzgine: abstract). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the teaching of Kadiz in view of An and further in view of Park, in view of Oono with the teaching of Ruzgine by combining random sampling consensus method in order to improve outlier detection performance to build a high performance MRI scan system.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 20-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664